Title: From Alexander Hamilton to James McHenry, 30 April 1799
From: Hamilton, Alexander
To: McHenry, James


My Dear friend
New York April 30. 1799

I hear of no Cloathing arrived. The recruiting service is now actually begun here and elsewhere. I trust that the cloathing and other articles will certainly reach the Regimental rendezvousses before any of the men are there. It will be a discouraging omen if it proves otherwise. I beg you to appreciate the importance of having the articles forwarded as soon as they can be, even to those places where the business is not yet completely organised in the reliance that what remains to be done must be quickly completed.
Yrs. truly
A H
James Mc. Henry Esqr
